Citation Nr: 0611083	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-18 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for an 
epididymal cyst.  

2.  Entitlement to an initial compensable rating for tinea 
versicolor.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran had active service from September 1990 to 
November 2001 and unverified active service from January 2004 
to October 2004.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which granted service 
connection and assigned noncompensable (zero percent) ratings 
for an epididymal cyst with frequent urination, discharge, 
and burning, as well as tinea versicolor.  The Board remanded 
the case in March 2004 for additional development.  The case 
is once again before the Board for review.  

The Board notes that the November 2002 rating decision on 
appeal addressed 24 issues, nine of which the veteran listed 
in his notice of disagreement submitted in January 2003.  
However, in his VA Form 9 (Appeal to Board of Veterans' 
Appeals), submitted in June 2003, the veteran limited his 
appeal to the issues involving the propriety of the initial 
noncompensable ratings assigned for his service-connected 
epididymal cyst and tinea versicolor.


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  The veteran's epididymal cyst is manifested by urinary 
frequency involving voiding seven times during the day and 
four times during the night, but has not resulted in any 
urine leakage or obstructed voiding.  

3.  The veteran's tinea versicolor on his trunk causes 
occasional itching and involves approximately 25 percent of 
his entire body. 




CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for an 
epididymal cyst have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2005); §§ 4.1-4.14, 4.115, Diagnostic 
Code 7529 (2005).

2.  The criteria for a 10 percent rating for tinea versicolor 
have been met prior to August 30, 2002.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7806 (effective prior to August 30, 
2002).

3.  The criteria for a 30 percent rating for tinea versicolor 
have been met from August 30, 2002.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7806 (effective since August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected epididymal cyst as well as his tinea versicolor.  
In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.  
	
I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have essentially 
been met in this case, and that no prejudicial error has 
resulted in any identified deficiencies in that notice.  The 
veteran was informed of the evidence needed to substantiate 
his claims by means of a rating decisions dated in November 
2002, a statement of the case (SOC) issued in June 2003, a 
supplemental statement of the case (SSOC) issued in July 
2005, as well as a February 2002 letter by the RO and a March 
2004 letter by the Appeals Management Center (AMC).  As a 
whole, these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claims, including the new 
regulations for evaluating skin disabilities.  In addition, 
VA provided the veteran with information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. § 
5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  VA informed the veteran 
of the evidence it already possessed, described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for increased initial ratings albeit 
not initially, but was not provided with notice of the type 
of evidence necessary to establish an effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on the latter element, there is no 
legal basis to assign an effective date prior to November 
2001.  Further, the RO can cure any deficiency in the VCAA 
notice regarding effective dates once the RO effectuates the 
Board decision.  In other words, the essential fairness of 
the adjudication process has not been affected by the notice 
error.  See Mayfield v. Nicholson, 19 Vet. App. 220 (2005).  
The Board also finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the 
Board finds that the RO fulfilled its duty to obtain all 
relevant evidence with respect to the issue on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA medical records identified by the veteran and 
his representative.  Pursuant to the Board's remand, the 
veteran was also afforded VA compensation examinations in 
September 2004 to assess the nature and severity of his 
service-connected epididymal cyst and tinea versicolor.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Epididymal Cyst

In January 2002, the veteran filed a claim for service 
connection for groin pain, epididymitis, prostatitis, and 
orchalgia.  In a November 2002 rating decision, the RO 
granted service connection for an epididymal cyst (claimed as 
epididymitis to include groin pain, orchialgia, abdominal 
pain, testicular cyst, and prostatitis).  The RO assigned a 
noncompensable evaluation for this disability, effective 
November 2001.  The veteran appealed that decision with 
respect to the noncompensable evaluation.  

Since this appeal ensued after the veteran disagreed with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The veteran's epididymal cyst is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.115b, Diagnostic 
Code (DC) 7529, for benign neoplasms of the genitourinary 
system.  This code indicates that benign growths are to be 
rated as voiding dysfunction or renal function, whichever is 
predominant.  In this case, a VA examiner reviewed the claims 
file and examined the veteran in September 2004 before noting 
that the veteran had no episodes of kidney disease.  
Therefore, the Board need only consider the rating criteria 
concerning voiding dysfunction.  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.  Evaluation under urine leakage involves 
ratings ranging from 20 to 60 percent and contemplates 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence.  A 60 percent 
evaluation is assigned when these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day; a 40 percent 
evaluation is assigned when there is leakage requiring the 
wearing of absorbent materials which must be changed two to 
four times per day; and a 20 percent evaluation contemplates 
leakage requiring the wearing of absorbent materials which 
must be changed less than two times per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent evaluation contemplates a daytime 
voiding interval less than one hour, or awakening to void 
five or more times per night; a 20 percent evaluation 
contemplates daytime voiding interval between one and two 
hours, or awakening to void three to four times per night; 
and a 10 percent evaluation contemplates daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.  38 C.F.R. § 4.115a.  

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent evaluation 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent evaluation 
contemplates marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A noncompensable evaluation 
contemplates obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
38 C.F.R. § 4.115a.  

In this case, private treatment records show that the veteran 
was seen in February 2000 for complaints of left groin and 
testicular pain.  Left epididymal tenderness was present, 
although no masses or prostate tenderness were noted.  The 
diagnostic assessment was probable epididymitis.  An August 
2000 treatment record also noted the veteran's complaints of 
urinary frequency as well as pain in his left testicle and 
lower pelvis.  However, no active epididymitis was found.  
Instead the diagnosis was chronic prostatitis with 
orchialgia.  

The veteran's service medical records show that he reported 
frequent urination when seen in August 2002.  However, a 
physical examination revealed that his prostate was normal 
and that his testes and epididymis were nontender.  A 
testicular ultrasound performed in October 2001 revealed a 
small right epididymal cyst.  In November 2001, the veteran 
was seen for complaints of frequent urination, pain in his 
left groin and testicle, and nocturia.  He also reported 
increased pain with intercourse.  The diagnosis was LUTS (low 
urinary tract symptoms) with testicular pain.  

A VA Gulf War examination performed in September 2002 noted a 
diagnosis of right epididymal cyst.  However, a genitourinary 
examination was not performed at that time.  Therefore, the 
veteran was afforded an additional VA examination in 
September 2004.  At that time, the veteran stated that he 
urinated, on average, seven times a day and four times a 
night.  He indicated that he had normal stream and denied 
hesitancy.  He reported mild dysuria.  He denied hematuria 
except for when he had a kidney stone in April 2002.  He 
denied a history of urinary incontinence, erectile 
dysfunction, and urinary tract infections.  It was noted that 
he never had any episodes of kidney disease.  There was also 
no history of urinary catheterization or dilatation.  A 
genitourinary examination revealed some fullness in the 
epididymis and no masses or tenderness except for the left 
epididymis.  Peroneal sensation was intact with good 
cremasteric reflexes.  

The examiner diagnosed the veteran with epididymitis and 
prostatitis.  The examiner commented that the veteran had had 
symptoms of left-sided epididymitis and prostatitis since 
1999 despite multiple treatments with antibiotics.  The 
examiner also stated that the right epididymal cyst, which 
was not symptomatic, was related to the epididymitis that was 
described in the left testicle and was part of the same 
pathogenic process.  The examiner then concluded that the 
veteran's epididymitis, prostatitis, and right epididymal 
cyst were not disabling with regard to occupational or 
activities of daily living.  However, the veteran "urinates 
seven times a day and four times a night with continued 
dysuria, so it is significantly unpleasant."

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's service-connected epididymal 
cyst meets the criteria for a 20 percent rating under the 
rating criteria for urinary frequency.  In this regard, a 20 
percent rating is assigned where evidence shows voiding three 
to four times a night.  38 C.F.R. § 4.115a.  Since the 
September 2004 VA examination report noted that the veteran 
urinates, on average, four times a night, the Board finds 
that the veteran's service-connected epididymal cyst meets 
the criteria for a 20 percent rating.    

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against an initial rating in 
excess of 20 percent for the veteran's service-connected 
epididymal cyst with frequent urination, discharge, and 
burning.  Although the veteran experiences urinary frequency, 
the evidence does not support a finding of daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  In his VA Form 9 (Appeal to Board of 
Veterans' Appeals), the veteran noted that he urinated four 
to five times during the night and as often as every 15 
minutes during the day.  However, the Board finds the 
September 2004 VA examination report to be more persuasive, 
wherein it was noted that he urinated approximately seven 
times during the day and approximately four times during the 
night.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board).  Thus, the veteran does not meet the criteria for 
a 40 percent rating under the criteria for urinary frequency.  

There is also no evidence in the record that veteran 
experiences urine leakage or obstructed voiding.  In this 
regard, nowhere does the record indicate that the veteran 
requires the use of absorbent materials, as required for a 
disability rating in excess of 20 percent under the criteria 
for urine leakage.  In addition, the absence of obstructed 
voiding is demonstrated by the fact that the September 2004 
VA examination report noted that the veteran had a normal 
stream, with no history of catheterization or dilation.  
Thus, a disability rating in excess of 20 percent is not 
warranted based on the criteria for urine leakage or 
obstructed voiding.  38 C.F.R. § 4.115a.  

III.  Tinea Versicolor

In a November 2002 rating decision, the RO granted service 
connection and assigned a noncompensable rating for tinea 
versicolor, effective November 2001.  The veteran appealed 
that decision with respect to the noncompensable rating.  
Therefore, separate ratings may be assigned for separate 
periods of time based on the facts found.  See Fenderson, 
supra.

The RO rated the veteran's tinea versicolor pursuant to the 
diagnostic code which rates impairment resulting from 
dermatophytosis.  According to the rating criteria in effect 
at the time the veteran filed his claim, dermatophytosis was 
rated by analogy to eczema, depending upon the location, 
extent, and repugnance or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, DC 7813.

At the time the veteran filed his claim, eczema was rated at 
the noncompensable level with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area; a 10 percent evaluation was assigned for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent evaluation was 
assigned for eczema with constant exfoliation or itching, 
extensive lesions, or marked disfigurement; and a 50 percent 
evaluation was assigned for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  See 38 C.F.R.       
§ 4.118, DC 7806.

During the course of this appeal, VA issued new regulations 
for evaluating skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The veteran 
was notified of this regulatory change in a rating decision 
and a statement of the case issued in June 2003.  The Board 
is required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased rating for the veteran's skin condition is 
warranted.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g).  

Under the revised criteria, DC 7806 provides a 10 percent 
evaluation if at least five percent, but less than 20 
percent, of the entire body, or at least five percent, but 
less than 20 percent, of exposed areas are affected, or if 
intermittent systemic therapy (such as corticosteroids or 
other immunosuppressive drugs) has been required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R.     § 4.118, DC 7806 (2004).

The next higher rating of 30 percent requires evidence of 
exposure from 20 percent to 40 percent of the entire body or 
20 percent to 40 percent of exposed areas affected; or the 
need for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
Id.  

The highest rating allowable pursuant to this Code, 60 
percent, requires evidence of exposure of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or the need for constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  Id.

In this case, the veteran's service medical records show that 
in January 1997 he was seen for complaints involving a rash 
on his chest.  The diagnosis was tinea corporis.  In August 
2001, he was seen for erythema on his face consistent with 
seborrhea dermatitis.  It was noted that oval plaques with 
scaling were consistent with tinea versicolor.  

At a VA Gulf War examination in September 2002, the veteran 
reported a skin rash since 1993 that was truncal in 
distribution and showed no response to treatment.  He also 
reported a history of tinea corporis which was manifested by 
dry scales under his right eye on an infrequent basis, 
although there was no evidence of this upon discharge from 
service.  The examiner diagnosed the veteran with tinea 
versicolor and tinea corporis.  

A service medical record dated in March 2004 noted that the 
veteran had multiple areas of depigmentations, especially on 
this trunk.  When seen in August 2004, it was noted that this 
condition had recently spread to his back.  It was noted that 
he had tried Lamisil and Selenium Sulfide, neither of which 
were effective.  The diagnostic assessment was tinea 
versicolor, recurrent.  

The veteran was afforded a VA dermatological examination in 
September 2004.  A report from that examination notes that 
the veteran first noticed a scaling rash with mild erythema 
on his chest in various areas in 1993.  This eventually 
generalized to his entire trunk region and caused flaking and 
itching.  It was noted that the flaking and itching recently 
stopped after being started on Ketoconazole and Lotrimin in 
August 2004.  However, the veteran's only current problem 
involved mild persistent skin discoloration in the truncal 
region.  

The examiner noted the veteran's history that he had 25 
percent involvement of the skin until treatment in August 
2004.  However, the only current finding involved a very 
faint hyperpigmentation that was confluent on the lateral 
anterior portions of his anterior and posterior trunk.  
Currently, there was no scaling, erythema, or other lesions, 
and no other scarring or disfigurement on the trunk.  There 
was also no evidence of any acne or hyperhidrosis.  The 
diagnosis was tinea versicolor involving the truncal region.  
The examiner noted that the veteran had good results with his 
latest antifungal treatment in August 2004, with no current 
skin scaling on his trunk.  It was also noted that this 
condition was not disabling with regard to activities of 
daily living or occupation.    

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 10 percent rating 
for the veteran's tinea versicolor under the former criteria.  
In this regard, the evidence shows that the veteran's tinea 
versicolor involves an extensive area, as it covers his 
trunk, including his back.  The September 2004 VA examination 
also noted by history that this condition covered 25 percent 
of the veteran's body, which arguably constitutes an 
extensive area.  The veteran also reported that this 
condition caused itching and crusting.  Although the Board 
notes that this condition was inactive at the time of the 
September 2004 VA examination report, there is no evidence 
that it had resolved.  Thus, a 10 percent rating is warranted 
for the veteran's tinea versicolor under the former criteria 
for evaluating dermatophytosis.  

In reaching this decision, the Board finds that the 
preponderance of the evidence is against a disability rating 
in excess of 10 percent under the former criteria.  As noted 
above, a 30 percent rating under the former criteria requires 
evidence of constant exfoliation or itching, extensive 
lesions, or marked disfigurement.  In this case, the 
veteran's tinea versicolor is not manifested by constant 
itching or exfoliation.  The Board notes that the veteran's 
skin condition was inactive when examined in September 2004, 
thereby precluding a finding of constant itching or 
exfoliation.  In addition, no evidence of record indicates 
that this condition is manifested by extensive lesions 
although the area on which the lesions are found represents 
an extensive area of the body, or marked disfigurement.  
Thus, a disability rating in excess of 10 percent is not 
warranted under the former criteria of DC 7806.

However, the Board finds that the veteran's tinea versicolor 
meets the criteria for a 30 percent rating under the revised 
criteria, effective August 30, 2002.  As noted above, a 30 
percent rating requires evidence of exposure from 20 percent 
to 40 percent of the entire body.  In this case, the 
September 2004 VA examination report noted the veteran's 
history that his tinea versicolor involved 25 percent of his 
skin surface until just one month prior to the examination.  
Although it appears that this condition was temporarily 
inactive at the time of the examination, medical evidence 
dated prior to this examination report clearly shows 
involvement over most of the veteran's trunk, including his 
back.  Further, the September 2004 examiner clearly reviewed 
the claims folder including the contemporaneous medical 
records documenting the treatment of the veteran's service-
connected skin disorder, and did not express any disagreement 
with the veteran's description of the nature and severity of 
the veteran's skin disorder over the relevant time period.  
Thus, the evidence supports a 30 percent rating for the 
veteran's tinea versicolor for the period since August 30, 
2002.  

The Board also notes that there is no evidence of exposure to 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected.  There is also no evidence 
that the veteran has required constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during a 12-month period.  Thus, the 
preponderance of the evidence is against a disability rating 
in excess of 30 percent under the revised rating criteria.  

The Board thus concludes that the evidence supports a 10 
percent rating for the veteran's tinea versicolor for the 
period prior to August 30, 2002, and a 30 percent rating for 
this disability since August 30, 2002.  

IV.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, no evidence indicates that either disability on 
appeal has independently caused marked interference with 
employment or required hospitalization.  At his September 
2002 VA examination, the veteran indicated that he stopped 
working at the post office in 2002 because of personality 
issues.  Moreover, a VA examiner in September 2004 determined 
that neither disability was disabling concerning occupation 
or activities of daily living.  Although the Board notes that 
his service-connected disabilities may interfere with his 
ability to perform certain tasks, such impairment is already 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

A 20 percent disability rating for an epididymal cyst is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

A 10 percent disability rating for tinea versicolor is 
granted prior to August 30, 2002, subject to the laws and 
regulations governing the payment of monetary benefits.

A 30 percent disability rating for tinea versicolor is 
granted from August 30, 2002, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


